Citation Nr: 1027550	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an ear 
injury.

2.  Entitlement to service connection for residuals of a broken 
jaw, to include arthritic changes. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claims.

The issue of service connection for residuals of a broken jaw is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

 The Veteran does not have a present disability of ear injury 
residuals.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of an ear injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated August 2005 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's VA 
treatment records and fulfilled its duty to assist the Veteran in 
making reasonable efforts to obtain all private treatment records 
related to the issue of ear injury residuals.  

The Veteran indicated that treatment records were available from 
a private medical practice, his community college, and a pre-
employment exam.  The RO was able to obtain the records from the 
private medical practice, but was not able to send a request for 
records to the Veteran's employer or community college.  
Following his initial records request, the Veteran asserted in 
August 2005 that he had been unable to obtain records from his 
community college and was not certain that any were still 
available.  In August 2005, VA sent a letter to Veteran notifying 
him that VA needed addresses for his community college and former 
employer in order to attempt to obtain these records on his 
behalf.  However, the Veteran did not reply.  Therefore, although 
VA was unable to obtain all the private records initially 
identified by the Veteran, VA adequately assisted the Veteran in 
developing his claim seeking service connection for ear injury 
residuals to the extent possible with the available information. 

Lastly, a VA examination was conducted in October 2006 in which 
the examiner reviewed the claims file, considered the Veteran's 
medical history relating to his claimed disorder, and conducted 
an ear and audiological examination.  As this exam was accurate, 
descriptive, and based on the complete medical record, including 
the Veteran's lay assertions, VA has fulfilled any duty to 
provide a thorough and contemporaneous medical examination. 

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

In his July 2005 claim, the Veteran asserted that he suffered 
from residuals of a hearing injury with hearing impairment.  VA 
interpreted this statement as two claims:  a claim for service 
connection for hearing loss and a claim for service connection 
for residuals of an ear injury.  The Board notes that the 
Veteran's claim seeking service connection for hearing loss, as 
well as tinnitus, was granted in a December 2006 rating decision, 
so the only issue involving an ear disorder before the Board is 
the Veteran's claim for service connection for residuals of an 
ear injury.  The Veteran has reported that his in-service injury 
was exposure to loud noise, or acoustic trauma.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative weight of the evidence of record.  Washington v. 
Nicholson, 19 Vet. App. 362, 367-68 (2005).  

Under VA law and regulations, a valid claim of service connection 
does not exist absent evidence of a current disability. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there 
is no evidence that the Veteran currently suffers from residuals 
of an ear injury, other than hearing loss and tinnitus for which 
he is already service connected.  In August 2005, the Veteran had 
a general examination at the VA Medical Center in Memphis, 
Tennessee, that was scheduled for the purpose of establishing 
continued care at that facility.  The notes from that exam note 
that the Veteran has normal tympanic membranes.  Similarly, the 
VA examiner found that the Veteran had type A tympanograms, 
indicating normal middle ear pressure and tympanic membrane 
compliance bilaterally.  Finally, the Veteran submitted a 
statement with his substantive appeal in June 2006 clarifying 
that the injury to his hearing constituted his "ear injury."  
Therefore, residuals of an ear injury have not been shown at any 
time during the pendency of the claim.    See Gilpin v. West, 155 
F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).  The medical evidence does not show any current 
residuals of an ear injury (other than service connected hearing 
loss and tinnitus), and the Veteran has not described any such 
disability.  Again, the Veteran maintains only that hearing loss 
and tinnitus resulted from in-service acoustic trauma/injury, and 
the RO has granted service connection for both hearing loss and 
tinnitus.

As the competent lay and medical evidence fails to show a current 
disability of ear injury residuals, the evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  
For these reasons, the elements for service connection for 
residuals of an ear injury have not been met, and this claim must 
be denied. 
   

ORDER

Service connection for residuals of an ear injury is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he suffered a broken jaw after being 
assaulted by a number of persons attempting to steal government 
property while in service during the summer of 1957.    

VA was unable to locate service treatment records corroborating 
this assertion, as the Veteran's complete service personnel 
records and service treatment records were not available for 
review.  His service records appear to have been destroyed in the 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's treatment records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Here, the Veteran indicated that he received inpatient treatment 
at the Valley Forge Army Hospital in Pennsylvania.  The Board 
notes that the RO has attempted to acquire information from the 
Veteran that would allow them to make an attempt to obtain the 
Veteran's clinical records for his inpatient treatment from the 
NPRC.  Although the response from NPRC is not present in the 
record, a June 2007 memorandum of unavailability notes that the 
NPRC sent a response indicating that more information was needed 
in January 2006.  Subsequently, the RO sent a letter dated March 
2007 to the Veteran asking him to provide the dates of treatment 
within a three month period and his company, battery, and 
battalion.  The Veteran resubmitted his initial form, which 
listed the dates of treatment as "Summer 1957" and his 
organization assignment as "Battery B 135th AAA."  

As the VA has a heightened duty to assist the Veteran where his 
service records have been destroyed, the RO/AMC should submit 
another request for the Veteran's clinical records to the NPRC, 
utilizing the calendar days for summer in 1957, June 21, 1957 
through September 22, 1957, and the organizational assignment 
information provided, i.e. Battery B 135th, Anti-Aircraft 
Artillery Battalion.  As the Veteran belonged to an artillery 
battalion in the United States Army, he does not have a company 
assignment.  

Further development is also required because the medical evidence 
of record is not of sufficient detail or thoroughness to allow 
the Board to address the required legal inquiry.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, it is incumbent on the Board to remand this matter 
to supplement the record prior to adjudicating this claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for a jaw 
disorder, dated since June 2007.  The Veteran also stated that he 
had visited several civilian dentists that would have information 
relevant to his jaw.  These records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy 
of the Veteran's treatment records pertaining 
to a jaw disorder from the VA Medical Center 
in Memphis, Tennessee, dated since June 2007.

2.  Ask the Veteran to identify all civilian 
dentists that have treated him for his jaw 
since his separation from service and make 
arrangements to obtain his records from these 
providers.

3.  Make arrangements to obtain the Veteran's 
inpatient and clinical records from the U.S. 
Army Hospital at Valley Forge, Pennsylvania, 
dated from June 21, 1957 through September 22, 
1957, from the National Personnel Records 
Center (NPRC) and/or any other appropriate 
source.  Supply the Veteran's organizational 
assignment as "Battery B 135th, Anti-Aircraft 
Artillery Battalion."  Take necessary action 
to ensure that the records request is not 
denied because the Veteran cannot provide 
information as to his company assignment, as 
none exists.  

Also, request a complete copy of the Veteran's 
service personnel records from the NPRC.

4.  Efforts to obtain the service records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought and this should be 
documented for the record.  If the additional 
records are not available, a negative reply 
must be provided.

5.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests, including x-rays, should be 
accomplished.  

The examiner is requested to provide an 
opinion as to the diagnosis of any jaw 
disorder found to be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed jaw disorder had its clinical onset 
during active service or is related to any in-
service disease, event, or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

6.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


